Opinión disidente emitida por el
Juez Presidente, Señor Trías Monge.
San Juan, Puerto Rico, a 10 de octubre de 1975
Disiento de la revocación de la sentencia en este caso. He examinado el récord y estimo que no se desprende de él con la necesaria nitidez y contundencia que se hayan cometido los alegados errores en la apreciación de la prueba. En la re-visión de las determinaciones de hecho de otro tribunal, el Tribunal Supremo no debe sustituir su criterio por el del juez sentenciador ni intervenir con la apreciación de la prueba en ausencia de error manifiesto. C. Brewer P.R. Inc. v. Rodríguez, 100 D.P.R. 826 (1972); Pueblo v. López Rivera, 102 *241D.P.R. 359 (1974); Pueblo v. Colón Obregón, 102 D.P.R. 369 (1974). No puede decirse, a mi juicio, en este caso que las conclusiones de hecho del tribunal de instancia están huérfa-nas de apoyo en el récord. Dichas conclusiones representan un balance racional y justiciero de la totalidad de la evidencia recibida. Maryland Casualty Co. v. Quick Const. Carp., 90 D.P.R. 329 (1964). Nuestra función revisadora no debe tras-poner esa frontera.